      Case 4:17-cr-00450 Document 61 Filed on 02/12/19 in TXSD Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION


UNITED STATES OF AMERICA

v.                                                                Cr. No. H-17-450

RUIYANG LI



     OPPOSED MOTION TO REMEDY BREACH OF PLEA AGREEMENT

       The defendant, RUIYANG LI, through his attorney, the Federal Public

Defender, files this opposed motion to remedy a breach of the plea agreement:

                                         I.

       Mr. Li was charged in a multi-count indictment with conspiracy to traffic in

counterfeit goods, in violation of 18 U.S.C. § 2320(a)(1); 4 counts of trafficking in

counterfeit goods, in violation of 18 U.S.C. § 2320; and 4 counts of smuggling

merchandise imported in violation of law, in violation of 18 U.S.C. § 545. Pursuant

to a written agreement with the government, he pleaded guilty to Count 2, which

charged him with trafficking in counterfeit goods. The government agreed, among

other things, to dismiss the remaining charges at sentencing.



                                         II.

       As part of the plea agreement, the government and the defense agreed to a
     Case 4:17-cr-00450 Document 61 Filed on 02/12/19 in TXSD Page 2 of 6



statement of facts that specified that Mr. Li “trafficked in counterfeit computer-

networking equipment worth at least $3,500,000, but not more than $9,500,000.”

(Emphasis added). The government also agreed to recommend an offense level of

25 (assuming full credit for acceptance of responsibility) and a sentence at the low

end of an advisory Guideline range of 57-71 months. See Plea agreement, ¶ 10.

                                         III.

      The probation officer relied on an initial estimate by the case agent of the

infringement amount of over $10 million but the government and the defense

explained that this original estimate could not be relied upon given the fact that the

government did not actually know the amount of sales or the multiplier used. Two

of the victims, the ones with the most loss, offered an infringement amount of less

than $ 3 million, and, like the parties, an estimate of MSRP of less than $9.5 million.

      The court reset sentencing to further analyze the loss amount. In direct

contravention of the agreement, the probation officer reports that the case agent

believed that a multiplier of 5 was a “reasonable and conservative estimate.” As an

agent of the government, the case agent is bound by the plea agreement and an

estimate of more than $9.5 million is in contravention of the agreement. See United

States v. Shanahan, 574 F.2d 1228, 1231 (5th Cir. 1978).




                                          2
     Case 4:17-cr-00450 Document 61 Filed on 02/12/19 in TXSD Page 3 of 6



                                         IV.

      “If a defendant pleads guilty as part of a plea agreement, the [g]overnment

must strictly adhere to the terms and conditions of its promises in the agreement.”

United States v. Muñoz, 408 F.3d 222, 226 (5th Cir. 2005). “It is well settled that

‘when a plea rests in any significant degree on a promise or agreement of the

prosecutor, so that it can be said to be part of the inducement or consideration, such

promise must be fulfilled.’” United States. v. Saling, 205 F.3d 764, 766 (5th Cir.

2000)(quoting Santobello v. New York, 404 U.S. 257, 262 (1971)). In evaluating

whether there has been a breach, the court “appl[ies] general principles of contract

law, construing the terms strictly against the government as drafter, to determine

‘whether the government’s conduct is consistent with the defendant’s reasonable

understanding of the agreement.’” United States v. Hebron, 684 F.3d 554, 558 (5th

Cir. 2012) (quoting United States v. Elashyi, 554 F.3d 480, 501 (5th Cir. 2008)

(citations and internal quotation marks omitted)).

      Hebron is particularly instructive in this regard. As it did in this case, the

government agreed to recommend a particular loss amount for purposes of

determining the sentencing guidelines.         684 F.3d at 557.      In Hebron, the




                                          3
     Case 4:17-cr-00450 Document 61 Filed on 02/12/19 in TXSD Page 4 of 6



government endorsed the higher estimate by the probation department.                     Id. 1

Significantly, this is not a simple factual determination of the loss. The parties

negotiated the loss determination based on a recognition that any calculation was by

its nature imprecise. Accordingly, the parties recognized that the readily provable

infringement amount was less than $9.5 million. The government has broken its

promise if it provides an inconsistent loss calculation.

       Nor does it matter that the sentence imposed was to be at the sole discretion

of the judge. Mr. Li is entitled to have the court exercise its discretion in a

proceeding where the government has honored its agreement. See Saling, 205 F.3d

at 765.

                                             V.

       When the government breaches a plea agreement, the defendant has the right

to elect one of two remedies: 1) he is entitled to specific performance, which requires

the government to agree that the provable infringement amount is less than $9.5

million and that he to be sentenced before a different judge; or 2) the defendant can

withdraw his guilty plea and plead anew. See Saling, 205 F.3d at 768 (citation

omitted). Mr. Li requests specific performance of his agreement before a different



       1
         The defendant failed to object to the breach in the district court. The Fifth Circuit
determined that there had been a clear breach but declined to reverse on plain-error review.
Hebron, 684 F.3d at 558-60.
                                              4
     Case 4:17-cr-00450 Document 61 Filed on 02/12/19 in TXSD Page 5 of 6



judge.

         For these reasons, the defendant, Ruiyang Li, respectfully requests specific

performance of the plea agreement before a different judge.

                                        Respectfully submitted,

                                         s/ Marjorie A. Meyers
                                        MARJORIE A. MEYERS
                                        Federal Public Defender
                                        Southern District of Texas No. 3233
                                        Texas State Bar No. 14003750
                                        Attorney for Defendant
                                        440 Louisiana Street, Suite 1350
                                        Houston, Texas 77002-1056
                                              Telephone: 713.718.4600
                                              Facsimile: 713.718.4610




                                           5
     Case 4:17-cr-00450 Document 61 Filed on 02/12/19 in TXSD Page 6 of 6



                     CERTIFICATE OF CONFERENCE

      I, Marjorie A. Meyers, certify that on February 11, 2019, I consulted with

Assistant United States Attorney Jay Hileman, who indicated that the government

opposes this Motion to Remedy a Breach of a Plea Agreement.


                                            s/ Marjorie A. Meyers
                                            MARJORIE A. MEYERS




                        CERTIFICATE OF SERVICE

      I, Marjorie A. Meyers, certify that on February 12, 2019, a copy of the

Opposed Motion to Remedy Breach of a Plea Agreement was served by Notification

of Electronic Filing on Assistant United States Attorney Jay Hileman.


                                            s/ Marjorie A. Meyers
                                            MARJORIE A. MEYERS




                                        6
